Title: Notes for a Letter to Hugh Williamson, [11 February 1798]
From: Jefferson, Thomas
To: 


          
            Th: Jefferson to Doctr. Williamson
            Phila [11 Feb. 1798]
          
          ‘Have they not Moses & the prophets? verily verily I say unto thee that if they will not hear them, neither will they be persuaded though one should rise from the dead.’ this was the answer of a Southern member to whom I shewed your lre of the 2d Inst. and who had formerly been in favor of Madisons proposns which he quoted to me as going precisely to the object of the Brit. navign act as proposed in your lre, he observed that they were supported by the Southern & rejected by the Northern delegations, that it was a liberal offer of sacrifice of the interests  of the former to the latter, that in the last vote on the subject the 3. states of Mass. R.I. & Conn. gave 20. votes agt. & 2. for them, while the 3. states of Virga., Kent. & N.C. wherein not a single topmast vessel is probably owned by a native gave 25. for & 4. against them. if this record, said he, will not evince the Northern & Southern politics in Congress, neither would the same proposition were it now raised from the dead.
        